DETAILED ACTION
This is in response to the application filed on 03/26/2021 in which claims 1-20 are preserved for examination; of which claims 1, 11, and 17 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 11,010,258 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. 11,010,258 and is covered by the patent. The limitations of claims 1-17 of the U. S. Patent No. US 10,719,512 encompass all the limitations of claims 1-16 of the instant application as follows:

U.S. Patent No. 11,010,258
Instant Application 
1. A method comprising: by a media agent in communication with a deduplication appliance, performing a backup job for primary data that results in one or more secondary copies to be stored at the deduplication appliance, wherein the media agent executes on a first computing device comprising one or more processors and computer memory, wherein the deduplication appliance comprises one or more data storage devices and is capable of self-managed deduplication, and wherein performing the backup job comprises: by the media agent, generating a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises first data chunks and does not comprise second data chunks and third data chunks, and wherein each first data chunk comprises payload data from the primary data being backed up in the backup job; by the media agent, generating a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream; by the media agent, generating a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, wherein each third data chunk comprises index information and points to a corresponding second data chunk in the second data stream; by the media agent, instructing the deduplication appliance to apply deduplication to the first data chunks in the first data stream and to store deduplicated first data chunks at the deduplication appliance; by the media agent, instructing the deduplication appliance to store the second data chunks in the second data stream and atoll the third data chunks in the third data stream at the deduplication appliance without deduplication; and wherein, for transmission to the deduplication appliance, the media agent is configured not to deduplicate data chunks in the first data stream, the second data stream, and the third data stream.
1. A method comprising: backing up primary data into one or more secondary copies to be stored at a deduplication appliance that comprises one or more data storage devices and is capable of deduplication; wherein the backing up comprises: by a first computing device, generating without deduplication a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises first data chunks and does not comprise second data chunks and third data chunks, wherein each first data chunk comprises payload data from the primary data being backed up, and wherein the first computing device comprises one or more processors and computer memory; by the first computing device, generating without deduplication a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream; by the first computing device, generating without deduplication a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, wherein each third data chunk points to a corresponding second data chunk in the second data stream; and by the first computing device, instructing the deduplication appliance: to apply deduplication to the first data chunks in the first data stream, to store deduplicated first data chunks at the deduplication appliance, and to store the second data chunks in the second data stream and the third data chunks in the third data stream at the deduplication appliance without applying deduplication.  

11. A system for data storage management comprising: a media agent that executes on a first computing device comprising one or more processors and computer memory, wherein the media agent is in communication with a deduplication appliance and is configured to: during a backup job for primary data that results in one or more secondary copies, generate a plurality of data chunks, wherein the media agent configures each data chunk to comprise: (i) payload data, or (ii) metadata, or (iii) index information; generate a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises first data chunks and does not comprise second data chunks and third data chunks, and wherein each first data chunk comprises payload data based on the primary data being backed up in the backup job; generate a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream; generate a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, and wherein each third data chunk comprises index information and points to a corresponding second data chunk in the second data stream; instruct the deduplication appliance to apply deduplication to the first data chunks in the first data stream and to store deduplicated first data chunks at the deduplication appliance; instruct the deduplication appliance to store the second data chunks in the second data stream and atoll the third data chunks in the third data stream at the deduplication appliance without deduplication; and wherein, for transmission to the deduplication appliance, the media agent is configured not to deduplicate data chunks in the first data stream, the second data stream, and the third data stream.
11. A system comprising: a first computing device comprising one or more hardware processors and computer memory; wherein the first computing device is programmed to: generate without deduplication a first data stream transmitted to a deduplication appliance that comprises one or more data storage devices and is capable of deduplication, wherein the first data stream comprises first data chunks and does not comprise second data chunks and third data chunks, wherein each first data chunk comprises payload data from primary data being backed up into one or more secondary copies to be stored at the deduplication appliance; generate without deduplication a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream; - 110 of 115 -generate without deduplication a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, wherein each third data chunk points to a corresponding second data chunk in the second data stream; and instruct the deduplication appliance: to apply deduplication to the first data chunks in the first data stream, to store deduplicated first data chunks at the deduplication appliance, and to store the second data chunks in the second data stream and the third data chunks in the third data stream at the deduplication appliance without applying deduplication.  



The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haridas et al., US 2017/0123889 (Haridas, hereafter) in view of Fortson et al., US 9,069,707 (Fortson, hereafter).
Regarding claim 1,
Haridas discloses a method comprising: 
backing up primary data into one or more secondary copies to be stored at a deduplication appliance that comprises one or more data storage devices and is capable of deduplication (See Haridas at least: Fig. 1A-1D and para 78-80); 
wherein the backing up comprises: 
by a first computing device, generating without deduplication a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises first data chunks and does not comprise second data chunks and third data chunks, wherein each first data chunk comprises payload data from the primary data being backed up (See Haridas at least: Fig. 1A-1D, Fig. 2C, and para 73,167-170, 169, 254-257, a data stream includes a plurality of data chunks containing data (i.e. payload) from primary data and does not include metadata (i.e. second chunks) and index data (i.e. third chunks), and 
wherein the first computing device comprises one or more processors and computer memory (See Haridas at least: 63-64 and 415); 
generating second data chunks without deduplication transmitted to the deduplication appliance, wherein each second data chunk comprises metadata for the primary data being backed up (See Haridas at least: Fig. 1F-H, and paragraphs 74, 89, 131, 135-138, 254-258, generating metadata chunks by media agent);
generating third data chunks without deduplication transmitted to the deduplication appliance (See Haridas: at least Fig. 1H and para 131 and 258, generating index chunks by media agent);
by the first computing device, instructing the deduplication appliance: to apply deduplication to the first data chunks in the first data stream, to store deduplicated first data chunks at the deduplication appliance, to store the second data chunks in the second data stream and the third data chunks in the third data stream at the deduplication appliance without applying deduplication (See Haridas at least: Fig. 1F-H, and paragraphs Fig. 1F-H, and paragraphs 74, 89, 135-138, 170, 254-258, and 273).
Although Haridas discloses generating second data chunks include metadata and third data chunks include index data (See Haridas at least: Fig. 1F-H, and paragraphs 74, 89, 135-138, 254-258), Haridsas does not explicitly teach by the first computing device, generating without deduplication a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream; by the first computing device, generating without deduplication a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, wherein each third data chunk points to a corresponding second data chunk in the second data stream.  
On the other hand, Fortson discloses generating a data stream including metadata that is not deduplicated and does not include content/payload (i.e. first data chunks) and index (i.e. third data chunks) wherein the chunks in the metadata stream (segments 210a-b) point to at least one chunks in the content data stream (segments 2014a-b) (See at least Fig. 2 and col. 6, lines 55-67) which reads on the limitation of by the first computing device, generating without deduplication a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the second data chunks and does not comprise the first data chunks and the third data chunks, wherein each second data chunk comprises metadata for the primary data being backed up and further wherein each second data chunk points to one or more first data chunks in the first data stream.
Fortson further discloses generating a data stream including index that is not deduplicated and does not include content/payload (i.e. first data chunks) and metadata (i.e. second data chunks) wherein the chunks in the index stream point to at least one chunks in the content data stream (See at least Fig. 2 and col. 6, lines 55 through col. 67) which reads on the limitation of by the first computing device, generating without deduplication a third data stream transmitted to the deduplication appliance, wherein the third data stream comprises the third data chunks and does not comprise the first data chunks and the second data chunks, wherein each third data chunk points to a corresponding second data chunk in the second data stream.
Haridas and Fortson are from the same field of endeavor of data deduplication. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Haridas with Fortson’s teaching in order to implement above functions with reasonable expectation of success. The motivation for doing so would have been to improve managing and retrieving data by using an index stream to determine if an entry in a metadata stream to find a corresponding location of data is stored.
Regarding claim 2,
the combination of Haridas and Fortson discloses by the first computing device, storing in an associated index contents of the third data chunks which point to the corresponding second data chunks in the second data stream (See Haridas: at least Fig. 1H and para 258 and Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67).  

Regarding claim 3,
the combination of Haridas and Fortson discloses by the first computing device, storing in an associated index contents of the third data chunks which point to the corresponding second data chunks in the second data stream, wherein the first computing device adds to the index the metadata for the primary data from the second data chunks (See Haridas: at least Fig. 1H and para 258 and Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67).   
Regarding claim 4,
the combination of Haridas and Fortson discloses wherein the first computing device is configured to transmit the first data stream, the second data stream, and the third data stream without deduplication to the deduplication appliance (See Haridas at least: Fig. 1A-1D, Fig. 2C, and para 73,167-170, 169, 254-257).  
Regarding claim 5,
the combination of Haridas and Fortson discloses wherein a given second data chunk includes an offset of a corresponding first data chunk within the first data stream (See Haridas: at least para 112 and 135 and Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67, metadata includes location information or offset of content/payload).  
Regarding claim 6,
the combination of Haridas and Fortson discloses wherein a given third data chunk includes an offset of the corresponding second data chunk within the second data stream (See Haridas: at least Fig. 1H and para 112 and 135 and Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67).    
Regarding claim 7,
the combination of Haridas and Fortson discloses wherein the first computing device executes a media agent that generates the first data stream, the second data stream, and the third data stream, and also executes a data agent that accesses the primary data being backed up; and wherein the first computing device processes the primary data being backed up for deduplication by and storage at the deduplication appliance as the one or more secondary copies (See Haridas at least: Fig. 1A-1D, Fig. 2C, and para 73,167-170, 169, 254-257).      
Regarding claim 10,
the combination of Haridas and Fortson discloses wherein a storage manager instructs the first computing device to process the primary data being backed up for further processing by and storage at the deduplication appliance as the one or more secondary copies, and wherein the storage manager executes on one of: the first computing device and a second computing device distinct from the first computing device (See Haridas at least: Fig. 1A-1D, Fig. 2C, and para 73,167-170, 169, 254-257).  
Regarding claims 11-16,
the scopes of the claims are substantially the same as claims 1-3 and 5-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 5-8, respectively.



Regarding claim 17,
Haridas discloses a method for generating and storing tertiary copies based on secondary copies at a deduplication appliance, the method comprising: 
by a first computing device comprising one or more processors and computer memory, in response to instructions to generate an auxiliary copy from a secondary copy that is stored in the deduplication appliance, which is distinct from and in communication with the first computing device, wherein the deduplication appliance comprises one or more data storage devices and is capable of self-managed deduplication (See Haridas at least: Fig. 1A-1E, Fig. 2C, and para 73,167-170, 177, 254-257, creating an auxiliary copy for a secondary copy): 
accessing an index that comprises index data chunks transmitted by the first computing device to the deduplication appliance when the secondary copy was initially created (See Haridas: at least Fig. 1H and para 258, index chunks), 
- 112 of 115 -wherein each metadata chunk comprises metadata about the secondary copy transmitted by the first computing device to the deduplication appliance when the secondary copy was initially created (See Haridas at least: Fig. 1F-H, and paragraphs 74, 89, 135-138, 254-258, metadata chunks), and 
wherein each payload data chunk is stored with deduplication at the deduplication appliance and comprises payload data of the secondary copy (See Haridas at least: Fig. 1A-1D, Fig. 2C, and para 73,167-170, 169, 254-257); 
based on the index, determining a first set of index data chunks corresponding to the secondary copy (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, and 251-253); 
transmitting the first set of index data chunks corresponding to the secondary copy to the deduplication appliance; instructing the deduplication appliance to generate and store the auxiliary copy based on (i) a set of metadata chunks at the deduplication appliance that (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, 177, and 251-253); and 
wherein the auxiliary copy is generated and stored at the deduplication appliance, based on the set of metadata chunks and the set of payload data chunks, without passing payload data through the first computing device (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, 177, and 251-253).  
Although Haridas discloses second data chunks include metadata and third data chunks include index data (See Haridas at least: Fig. 1F-H, and paragraphs 74, 89, 135-138, 254-258), Haridsas does not explicitly teach wherein each index data chunk points to a corresponding metadata chunk previously transmitted by the first computing device to the deduplication appliance when the secondary copy was initially created; wherein each metadata chunk comprises metadata about the secondary copy and one or more pointers to corresponding one or more payload data chunks of the secondary copy previously transmitted by the first computing device to the deduplication appliance when the secondary copy was initially created.  
On the other hand, Fortson discloses generating a data stream including metadata that is not deduplicated and does not include content/payload (i.e. first data chunks) and index (i.e. third data chunks) wherein the chunks in the metadata stream (segments 210a-b) point to at least one chunks in the content data stream (segments 2014a-b) (See Fortson: at least Fig. 2 and col. 6, lines 55-67). Fortson further discloses generating a data stream including index that is not deduplicated and does not include content/payload (i.e. first data chunks) and metadata (i.e. second data chunks) wherein the chunks in the index stream point to at least one chunks in the content data stream (See Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67).
Haridas and Fortson are from the same field of endeavor of data deduplication. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Haridas with Fortson’s teaching in order to implement above functions with reasonable expectation of success. The motivation for doing so would have been to improve managing and retrieving data by using an index stream to determine if an entry in a metadata stream to find a corresponding location of data is stored.
Regarding claim 18,
the combination of Haridas and Fortson discloses wherein the index further comprises the set of metadata chunks (See Haridas: at least para 135).  
Regarding claim 19,
the combination of Haridas and Fortson discloses wherein the index further comprises the set of metadata chunks, and further comprising: further based on the index, determining the set of metadata chunks pointed to by the first set of index data chunks (See Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67); generating a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises the set of metadata chunks (See Haridas: at least para 135 and 258).    
Regarding claim 20,
the combination of Haridas and Fortson discloses based on the index, generating a second data stream transmitted to a second deduplication appliance, which is distinct from the first deduplication appliance, wherein the second data stream comprises the first set of index data chunks corresponding to the secondary copy (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, and  251-253);  
instructing the second deduplication appliance to generate and store a second auxiliary copy based on: (a) the set of metadata chunks, which are stored at the deduplication appliance and are pointed to by the first set of index data chunks and further based on (b) the set of payload data chunks pointed to by the set of metadata chunks and which are also stored at the deduplication appliance  (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, 177, and  251-253 and Fortson: at least Fig. 2 and col. 6, lines 55 through col. 67); and wherein the second auxiliary copy is generated and stored at the second deduplication appliance, and wherein the second deduplication appliance obtains the set of metadata chunks and the set of payload data chunks for the second auxiliary copy from the deduplication appliance without passing payload data through the first computing device (See Haridas at least: Fig. 1E, Fig. 2C, and para 125-127, 135-13, 153, 177, and  251-253).

	Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toaff et al., US 2020/0192760 disclosing a database storing a plurality of deduplicated data blocks, each deduplicated data block containing a plurality of references to the data segments of the received data block and to the containers storing said data segments. The apparatus is configured to maintain, in the repository, a plurality of block backup files, each block backup file storing a copy of one or more deduplicated data blocks. 
Ranade et al., US 10,339,112 disclosing receiving information identifying a set of data objects to restore. The method also involves dividing the set of data objects into first and second subsets of data objects. After the first one of the subsets of data objects is restored from a backup computing system to a source computing system.
Vijayan, US 2016/0299818 disclosing receiving, in response to an indication that a data storage database is being restored to a second time before a first time such that the data storage database comprises a plurality of first archive file identifiers associated at the second time, a first instruction from a data storage computer, where the first instruction instructs a media agent to stop scheduled secondary storage operations associated with a deduplication database.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162  
09/22/2022